Citation Nr: 0520823	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  01-10 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from January 1943 to May 
1945.  He died in August 2000.  The appellant is the 
veteran's spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
February 2001 rating determination by the Winston-Salem, 
North Carolina, Regional Office (RO).


FINDINGS OF FACT

1.  According to the death certificate, the veteran died on 
August [redacted], 2000, at the age of 80, as a result of acute 
myocardial infarction.  Other significant conditions 
contributing to death were sinus node dysfunction, hypoxic 
encephalopathy and aspiration pneumonia (MSRA infection).  

2.  A chronic heart disorder, including chronic atrial 
fibrillation, was not shown during active service, on the 
service separation examination, or during the initial post-
service year.

3.  At the time of the veteran's death, service connection 
was in effect for skull defect with tantalum plating, 
residual fracture frontal bone, left, rated as 50 percent 
disabling; traumatic head injury with probable traumatic 
cerebral contusion and concentric contraction and with 
vertical nystagmus, rated as 50 percent disabling; vertigo, 
rated as 30 percent disabling; and memory difficulties, rated 
as 10 percent disabling.  The combined rating was 90 percent 
disabling.  A total disability rating was in effect from 
January 20, 1998.

4.  There is no objective medical evidence to establish any 
medical nexus between any incident of the veteran's active 
service, to include his service-connected disabilities, and 
the myocardial infarction listed as the cause of his death.

5.  It has not been shown, by credible competent evidence, 
that the veteran's service-connected head trauma and skull 
fracture residuals contributed substantially and materially 
to his death or otherwise hastened his demise. 


CONCLUSION OF LAW

Service connection for cause of the veteran's death is not 
warranted.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  The "notice" to the 
veteran is to include a request for any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  The "notice" also requires that VA will inform the 
claimant which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant.  VA will also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  Pelegrini II also mandated that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that where the notice was not 
mandated at the time of the initial AOJ decision, as is the 
situation in the veteran's case, the AOJ did not err in not 
providing such notice specifically complying with 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159 because an initial AOJ 
adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the appellant.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  Furthermore, while the Court has not 
specified how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The record reflects that the appellant and her representative 
were provided with a copy of the February 2001 rating 
decision, the September 2001 statement of the case and the 
supplemental statement of the case issued in November 2004.  
By way of these documents, the appellant was informed of the 
requirements for establishing service connection for cause of 
the veteran's death.  Thus, these documents provided notice 
of the laws and regulations, the cumulative evidence already 
of record, and the reasons and bases for the determination 
made regarding the claim, which the Board construes as 
reasonably informing her of the information and evidence not 
of record that is necessary to substantiate her claim.

By letters dated in May 2001, June 2001, and August 2002 the 
RO advised the appellant of the criteria for establishing her 
claim, the types of evidence necessary to prove the claim, 
the information necessary for VA to assist her in developing 
her claim, and the evidence that the RO had received.  The 
appellant was notified of which portion of that evidence she 
was responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on her behalf.  The 
letters suggested that she submit any evidence in her 
possession.  The letters also informed the appellant that at 
her option, the RO would obtain any non-federal private 
treatment records she identified as related to her claim, 
provided she completed, signed, and returned, the enclosed VA 
Forms 21-4142 to authorize VA to obtain them on her behalf.  
Clearly, from submissions by and on behalf of the appellant, 
she is fully conversant with the legal requirements in this 
case.  Thus, the contents of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2004).

As concerns the duty to assist, the RO obtained the treatment 
records identified by the appellant as relevant to her claim 
and arranged for VA medical opinion.  The Board finds that 
all necessary development has been accomplished.  In this 
context, the veteran's service medical records, VA and 
private outpatient treatment records, identified as relevant 
to the claim, records of the veteran's terminal 
hospitalization and a July 2003 VA medical opinion have been 
obtained and associated with the claims file.  The appellant 
was offered an opportunity to present testimony at a hearing 
in this case, but declined.  Neither the appellant nor her 
representative asserts that there is additional evidence to 
be obtained or that there is a request for assistance that 
has not been acted on.  All records obtained or generated 
have been associated with the claim file.  The Board finds 
that the RO has complied with the duty to assist the 
appellant with the development of her claim.  38 U.S.C.A. 
§ 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2004).

In short, the appellant is well aware of the information and 
evidence necessary to substantiate her claim, she is familiar 
with the law and regulations pertaining to her claim, she 
does not dispute any of the material facts pertaining to her 
claim, and she has not indicated the existence of any 
outstanding information or evidence relevant to her claim.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  Based 
on the above, the Board concludes that the defect in the 
timing of the VCAA notice is harmless error.  See generally, 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning blind adherence in the face of overwhelming 
evidence in support of the result of a particular case, such 
adherence will result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, to decide the appeal would not be 
prejudicial error to the appellant.


Factual Background

The record reflects that the veteran died on August [redacted], 2000, 
at the age of 80.  The death certificate noted the immediate 
cause of death as acute myocardial infarction.  Other 
significant conditions contributing to death were sinus node 
dysfunction , hypoxic encephalopathy and aspiration 
pneumonia.  An autopsy was not performed.  

Prior to his death, service connection was in effect for 
skull defect with tantalum plating, residual fracture frontal 
bone, left, rated as 50 percent disabling, traumatic head 
injury with probably traumatic cerebral contusion and 
concentric contraction and with vertical nystagmus, rated as 
50 percent disabling, vertigo, rated as 30 percent disabling 
and memory difficulties, rated as 10 percent disabling.  The 
combined rating is 90 percent disabling.  A total disability 
rating has been in effect since January 1998.  

Service medical records are entirely negative for any 
complaints, treatment or diagnosis of symptoms suggestive of 
heart disease.  At separation in 1945, the veteran's 
examination revealed no pertinet complaints or findings.  His 
only prior medical history then noted included the head 
trauma residuals.

Post service treatment records dated from 1945 to 2000 show 
the veteran's medical history was significant for periodic 
treatment of head trauma residuals.  These records include VA 
and private examination reports from the 1940s, which show 
evaluation of the veteran for post traumatic encephalopathy, 
manifested by headaches and visual disturbances.  

Subsequent VA examination reports in the 1960s and 1970s show 
the veteran continued to be evaluated on a routine basis for 
his head trauma residuals.  In December 1968, his primary 
complaints were of pain, dizziness and numbness of the left 
arm and leg.  Following examination, the diagnosis was post-
traumatic encephalopathy manifested by vertical nystagmus and 
concentric contracture of eyes bilaterally, with no other 
neurological findings.  The examiner noted the degree of 
incapacity was considered minimal.  On subsequent VA 
examination in May 1977 the veteran's degree of incapacity 
was considered moderate.  The remaining records show that 
over the years, the veteran's complaints and pain had 
progressed in severity.  These records also show that he 
maintained fairly regular treatment for head trauma residuals 
and various other medical problems.  Beginning in the late 
1990s, the veteran's medical history was significant for 
cardiac symptomatology.  In March 1998, at the age of 77, he 
was hospitalized for atrial fibrillation with a rapid 
ventricular response and significant hypertension untreated 
and uncontrolled.  

In July 2000, the veteran was evaluated in a private 
emergency room for worsening headache, nausea, bradycardia, 
mental status changes and hypotension.  He failed to respond 
to medication and a permanent pacemaker was implanted.  He 
was subsequently transferred to a private facility where he 
remained hypotensive and was noted to have an elevation of 
enzymes, consistent with myocardial infarction.  He was felt 
to be in cardiogenic shock and later transferred to a VA 
Medical Center.  

Terminal records from the Asheville VA Medical Center dated 
in August 2000 show that at the time of transfer, the veteran 
was noted to be confused but was without pain or discomfort.  
He was admitted after having had a previous myocardial 
infarction that was complicated by sinus node dysfunction, 
for which he received a permanent pacemaker, and cardiogenic 
shock.  Following the cardiogenic shock the veteran developed 
hypoxic encephalopathy.  In addition he had aspiration 
pneumonia.  The veteran did not improve and had a 
cardiorespiratory arrest and was successfully resuscitated.  
He had worsening of renal function with a drop in his 
hemoglobin, deterioration of neurological function and 
subsequently developed progressive hypotension, followed by 
cardiac arrest and later died.  An autopsy was declined be 
the veteran's family. 

A VA medical opinion was obtained in July 2003.  The examiner 
noted that the veteran had been admitted under his care in 
August 2000 and later died in the medical intensive care 
unit.  The veteran's hypotension was reported to be 
significant and prolonged, requiring emergency cardiac 
pacing.  The examiner referred to the death summary which 
stated "following the cardiogenic shock, the veteran 
developed hypoxic encephalopathy."  He noted that the term 
hypoxic encephalopathy in the discharge summary and death 
certificate did not refer to any brain illness prior to 
myocardial infarction in July 2000.  He explained that the 
hypoxic encephalopathy pertained to what the veteran 
developed following cardiogenic shock and myocardial 
infarction at that time.  The examiner concluded that hypoxic 
encephalopathy did not cause death (which was due to non Q 
wave myocardial infarction).  However, it is listed on the 
death certificate as a significant factor contributing to 
death on account of the altered mental status that it 
resulted in during the course of hospitalization.  There does 
not appear to be any direct causal connection between hypoxic 
encephalopathy and the myocardial infarction that resulted in 
the veteran death.  

Analysis

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability due to 
disease or injury incurred in or aggravated by active 
service, or which was proximately due to or the result of a 
service-connected condition, was either a principal or 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312(a) (2004).  For a service-connected 
disability to be the principal cause of death, it must 
singularly or jointly with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2004).  For a 
service-connected disability to be a contributory cause of 
death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c) 
(2004).

The death certificate shows the veteran's death was due to 
acute myocardial infarction.  The appellant does not contend 
that this condition was incurred during active service.  
Moreover, there is no evidence of any heart disease during 
service or within one year following separation, and the 
medical evidence of record does not suggest a relationship 
between this condition and the veteran's service.  Other 
significant conditions contributing to death were sinus node 
dysfunction, hypoxic encephalopathy and aspiration pneumonia.  

At the time of his death, the veteran was service-connected 
for skull defect and traumatic head injury residuals.  The 
appellant has contended that the veteran's service-connected 
head trauma residuals caused problems to such a degree that 
they resulted in hypoxic encephalopathy, which ultimately led 
to the veteran's death.  However, nothing in the veteran's 
clinical records indicate that his service-connected 
disabilities played a role in either the inception of the 
hypoxic encephalopathy or myocardial infarction.  The 
appellant has simply made a contention that this is the case, 
with no medical evidence in support of her argument.  

Thus, the question arises as to whether the veteran's 
service-connected disabilities were either debilitating 
enough in nature, or otherwise of such a complicating nature, 
that they hastened the veteran's death.  While it is true the 
veteran had several medical disabilities as a result of his 
service, a medical nexus has not been demonstrated between 
any service-connected disability and his ultimate cause of 
death.  The Board also recognizes that the veteran continued 
to experience symptomatology associated with these 
disabilities following his release from service.  Moreover, a 
VA physician in July 2003 has specifically opined that there 
was no direct causal connection between the hypoxic 
encephalopathy noted at death and any brain illness that 
existed prior to the myocardial infarction.  Thus, there is 
no basis to conclude that the veteran's head trauma residuals 
were etiologically related to the disease process that caused 
his death or that they resulted in debilitation so as to 
hasten his demise.  Given this, service connection for the 
cause of the veteran's death is not warranted on a secondary 
basis.  The veteran was in receipt of a total disability 
rating from January 1998, some two years and seven months 
prior to his death.  See 38 U.S.C.A. § 1318 (West 2002).

While the Board understands the appellant's sincere 
contention that the veteran's service-connected disability 
caused his death, the record does not contain, and she has 
not provided or identified, any evidence of such a 
correlation.  Under the law, she is not considered capable of 
opining on matters requiring medical knowledge, such as 
medical causation.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  For this reason, the Board finds the lay opinion 
regarding the etiology of the veteran's death to be of no 
probative value.  The single competent medical opinion in the 
record conclusively found no etiological relationship between 
service-connected head trauma residuals and the subsequent 
development of the hypoxic encephalopathy and myocardial 
infarction.  

The Board sympathizes with the appellant in the loss of her 
husband, the veteran.  However, the preponderance of the 
evidence is against the claimant, inasmuch as the competent 
evidence of record indicates that the veteran's death was the 
result of myocardial infarction, not his service-connected 
head trauma residuals.  Therefore, the appellant is not 
entitled to service connection for the cause of his death.  
See 38 C.F.R. § 3.312; see also Lathan, 7 Vet. App. at 359; 
Alemany v. Brown, 9 Vet. App.  518, 519 (1996), (citing 
Gilbert).


ORDER


Service connection for cause of the veteran's death is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


